

115 S2323 IS: Making continuing appropriations for veterans benefits and services in the event of a Government shutdown, and for other purposes.
U.S. Senate
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2323IN THE SENATE OF THE UNITED STATESJanuary 18, 2018Mr. Heller introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLMaking continuing appropriations for veterans benefits and services in the event of a Government
			 shutdown, and for other purposes.
	
 1.Continuing appropriations for veterans benefits and servicesThere are hereby appropriated for fiscal year 2018, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2018 are not in effect, such sums as are necessary to administer and provide benefits and services to veterans, dependents, and survivors provided under chapters 11, 13, 15, 18, 21, 23, 30, 31, 33, 35, and 39 of title 38, United States Code.
 2.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 1.
 (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.
 (3)January 1, 2019.